            Case 2:20-cv-01727-APG-NJK Document 3 Filed 09/18/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   JEFF H. WILLIAMSON,
                                                            Case No.: 2:20-cv-01727-APG-NJK
12           Plaintiff(s),
                                                                          ORDER
13   v.
14   LAS VEGAS PROBATION
     DEPARTMENT,
15
             Defendant(s).
16
17         Plaintiff is proceeding in this action pro se and submitted a complaint to initiate this case.
18 Docket No. 1. Plaintiff has not, however, paid the required filing fee or requested authority
19 pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. To proceed with this case, Plaintiff
20 must either pay the filing fee or file a fully complete application to proceed in forma pauperis,
21 including an inmate account statement for the past six months and a properly executed financial
22 certificate.
23         Accordingly, IT IS ORDERED:
24         1.       Plaintiff shall either make the necessary arrangements to pay the filing fee,
25 accompanied by a copy of this order, or file a fully complete application to proceed in forma
26 pauperis, including an inmate account statement for the past six months and a properly executed
27 financial certificate.
28

                                                     1
           Case 2:20-cv-01727-APG-NJK Document 3 Filed 09/18/20 Page 2 of 2




 1         2.     The Clerk of the Court shall send Plaintiff the approved form application to proceed
 2 in forma pauperis by a prisoner, as well as the document entitled information and instructions for
 3 filing an in forma pauperis application.
 4         3.     Plaintiff must comply with this order no later than October 19, 2020. Failure to
 5 comply will result in a recommendation to the District Judge that this case be dismissed.
 6         IT IS SO ORDERED.
 7         Dated: September 18, 2020
 8                                                             ______________________________
                                                               Nancy J. Koppe
 9                                                             United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
